Case 2:17-cv-07887-PSG-KS Document 66 Filed 06/02/20 Page 1 of 5 Page ID #:673




  1 PETER BIBRING (SBN 223981)
    PBibring@aclusocal.org
  2 MOHAMMAD TAJSAR (SBN 280152)
    MTajsar@aclusocal.org
  3 ACLU FOUNDATION OF
    SOUTHERN CALIFORNIA
  4 1313 West Eighth Street
    Los Angeles, California 90017
  5 Telephone: (213) 977-9500
    Facsimile: (213) 977-5299
  6                                                ANJAN CHOUDHURY (SBN 236039)
                                                   anjan.choudhury@mto.com
  7 Arm Shabaik (SBN 288109)                       ELIZABETH A. KIM (SBN 295277)
    Council on American-Islamic Relations–         elizabeth.kim@mto.com
  8 CA                                             MUNGER, TOLLES & OLSON LLP
    2180 W. Crescent Avenue, Suite F               350 South Grand Avenue, Fiftieth Flr.
  9 Anaheim, California 92801                      Los Angeles, California 90071-3426
    Telephone: (714) 776-1177                      Telephone: (213) 683-9100
 10 Facsimile: (714) 399-4585                      Facsimile: (213) 687-3702
 11
 12
 13 Attorneys for Plaintiffs
 14
 15
                              UNITED STATES DISTRICT COURT
 16
                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 17
 18
    COUNCIL ON AMERICAN-ISLAMIC                      Case No. 2:17-cv-07887-PSG-KS
 19 RELATIONS–CA, VIGILANT LOVE
    COALITION, ASIAN AMERICANS
 20 ADVANCING JUSTICE-LOS                            STIPULATION RE JOINT STATUS
    ANGELES, AMERICAN CIVIL                          REPORT AND ]PROPOSED]
 21 LIBERTIES UNION OF SOUTHERN                      ORDER
    CALIFORNIA,
 22
              Plaintiffs,
 23
         vs.
 24
    FEDERAL EMERGENCY
 25 MANAGEMENT AGENCY; UNITED
    STATES DEPARTMENT OF
 26 HOMELAND SECURITY; UNITED
    STATES DEPARTMENT OF
 27 HOMELAND SECURITY LONG
    BEACH FIELD OFFICE; UNITED
 28 STATES DEPARTMENT OF
      44356160.1
                       STIPULATION RE JOINT STATUS REPORT AND ]PROPOSED] ORDER
Case 2:17-cv-07887-PSG-KS Document 66 Filed 06/02/20 Page 2 of 5 Page ID #:674




  1 HOMELAND SECURITY LOS
    ANGELES FIELD OFFICE; FEDERAL
  2 BUREAU OF INVESTIGATION LOS
    ANGELES FIELD OFFICE; UNITED
  3 STATES ATTORNEY’S OFFICE FOR
    THE CENTRAL DISTRICT OF
  4 CALIFORNIA; UNITED STATES
    DEPARTMENT OF JUSTICE;
  5 UNITED STATES DEPARTMENT OF
    JUSTICE CIVIL RIGHTS DIVISION;
  6 UNITED STATES DEPARTMENT OF
    JUSTICE COMMUNITY ORIENTED
  7 POLICING SERVICES; UNITED
    STATES DEPARTMENT OF JUSTICE
  8 COMMUNITY RELATIONS
    SERVICE; UNITED STATES
  9 DEPARTMENT OF JUSTICE
    EXECUTIVE OFFICE FOR THE
 10 UNITED STATES ATTORNEYS;
    UNITED STATES DEPARTMENT OF
 11 JUSTICE OFFICE OF JUSTICE
    PROGRAMS; UNITED STATES
 12 DEPARTMENT OF JUSTICE OFFICE
    OF THE ATTORNEY GENERAL;
 13 FEDERAL BUREAU OF
    INVESTIGATION,
 14
              Defendants.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      44356160.1
                   STIPULATION RE JOINT STATUS REPORT AND ]PROPOSED] ORDER
Case 2:17-cv-07887-PSG-KS Document 66 Filed 06/02/20 Page 3 of 5 Page ID #:675




  1            Plaintiffs Council on American-Islamic Relations–CA, Greater Los Angeles
  2 Office, Vigilant Love Coalition, Asian Americans Advancing Justice – Los Angeles,
  3 and American Civil Liberties Union Foundation of Southern California
  4 (“Plaintiffs”) and Defendants Federal Emergency Management Agency, U.S.
  5 Department of Homeland Security, DHS Los Angeles Field Office, DHS Long
  6 Beach Field Office, Federal Bureau of Investigation Los Angeles Field Office,
  7 United States Attorney’s Office for the Central District of California, DOJ, DOJ
  8 Civil Rights Division, DOJ Community Oriented Policing Services, DOJ
  9 Community Relations Service, DOJ Executive Office for the United States
 10 Attorneys, DOJ Office of Justice Programs, DOJ Office of the Attorney General,
 11 FBI, (“Defendants”) (collectively, the “Parties”), by and through their respective
 12 counsel of record, respectfully stipulate as follows:
 13                                             ***
 14            WHEREAS, pursuant to the Parties’ March 2, 2020 joint status report and the
 15 Court’s March 5, 2020 Order, the Parties anticipated proposing a summary
 16 judgment briefing schedule by April 2, 2020;
 17            WHEREAS, pursuant to stipulation, the Court extended this deadline to June
 18 2, 2020;
 19            WHEREAS, Defendants continue to produce documents on a rolling basis;
 20            WHEREAS, Plaintiffs respectfully request and Defendants do not oppose a
 21 two-week extension of time within which to file a stipulation regarding a proposed
 22 summary briefing schedule;
 23            ACCORDINGLY, THE PARTIES HEREBY STIPULATE, subject to this
 24 Court’s approval, that:
 25            (1) The deadline to file a stipulation regarding a proposed summary briefing
 26 schedule should be extended from June 2, 2020 to June 16, 2020;
 27
 28
      44356160.1
                                                  -1-
                       STIPULATION RE JOINT STATUS REPORT AND [PROPOSED] ORDER
Case 2:17-cv-07887-PSG-KS Document 66 Filed 06/02/20 Page 4 of 5 Page ID #:676




  1 DATED: June 2, 2020                Respectfully submitted,
  2
                                       MUNGER, TOLLES & OLSON LLP
  3                                      ANJAN CHOUDHURY
                                         ELIZABETH A. KIM
  4
  5
  6                                    By:        /s/ Elizabeth A. Kim
  7                                               ELIZABETH A. KIM
  8                                    Attorneys for Plaintiffs

  9
 10
      DATED: June 2, 2020              Respectfully submitted,
 11
                                       NICOLA T. HANNA
 12                                    United States Attorney
                                       DAVID M. HARRIS
 13                                    Assistant United States Attorney
                                       Chief, Civil Division
 14                                    JOANNE S. OSINOFF
                                       Assistant United States Attorney
 15                                    Chief, General Civil Section, Civil Division
 16                                    /s/ Alarice M. Medrano
 17                                    ALARICE M. MEDRANO
 18                                    Assistant United States Attorney

 19                                    Attorneys for Defendants
                                       Federal Emergency Management Agency, et al.
 20
 21
 22
 23
 24
 25
 26
 27
 28
      44356160.1
                                             -2-
                   STIPULATION RE JOINT STATUS REPORT AND [PROPOSED] ORDER
Case 2:17-cv-07887-PSG-KS Document 66 Filed 06/02/20 Page 5 of 5 Page ID #:677




  1                                FILER’S ATTESTATION
  2            I, Elizabeth A. Kim, am the ECF user whose identification and password are
  3 being used to file this stipulation and proposed order. Pursuant to Civil Local Rule
  4 5-4.3.4(a)(2)(i), I hereby attest that the other above-named signatory concurs in this
  5 filing.
  6 DATED: June 2, 2020
  7
                                                       /s/ Elizabeth A. Kim
  8                                                    ELIZABETH A. KIM
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      44356160.1
                                                 -3-
                       STIPULATION RE JOINT STATUS REPORT AND [PROPOSED] ORDER
